Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-35 are presented for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on 09/17/2020 are accepted by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims Patent # 10798096 contains every element of claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Furthermore, the ODP is not the only outstanding rejection and the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 


Claims 13-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the apparatus claim does not constitute any physical device and or machine and merely recite software per se. 
Claim 13 is directed to “A primary user device comprising: a communication interface configured to provide communication over a network; and a processor coupled with the communication interface, wherein the processor is configured to, provide a prompt for user input of credentials for a network service; receive an access token from a back-end system, transmit a request for a voucher through the communication interface over the network to the back-end system, receive a voucher through the communication interface over the network from the back-end system after transmitting the request for a voucher, and transfer the voucher to the secondary user device  ….. ”, emphasis added,
“a communication interface” and “a processor” elements are interpreted to be coding/or software, hence non-statutory subject matter.
Claims 14-35 inherit the deficiencies of the base claim 13 and therefore are non-statutory by virtue of their dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-31 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Schoen et al. (US Pub No. 2015/0281225, hereinafter “Schoen”) in view of Paruchuri et al. (US Pub No. 2015/0161360, hereinafter “Paruchuri”).

Regarding claim 1, Schoen does disclose, a method of operating a primary user device to provide authorization for a network service on a secondary user device, the method comprising: providing a prompt for user input of credentials for the network service (Schoen, (para. [0151]), receive request from client device to generate authentication token for service account at block 324; (para. [0044]), where to authenticate or facilitate the authentication of one or more clients 102-a requesting authentication tokens for one or more service accounts, the directory service application 110 may also expose and/or implement one or more application program interfaces (APIs). The admin management application 114 and/or the token management application 172 may utilize the one or more APIs to authenticate the one or more clients 102-a requesting service accounts and/or authentication tokens for the service accounts based on the client account information (e.g., client account identifier or client account UPN, and client account password) associated with the one or more clients 102-a); receiving an access token from a back-end system (Schoen, (para. [0155]), provide at least the authentication token to client device at block 332); 
Schoen does not explicitly disclose but the analogous art Paruchuri discloses, transmitting a request for a voucher over a network to the back-end system; after transmitting the request for a voucher, receiving a voucher over the network from the back-end system; and transferring the voucher to the secondary user device (Paruchuri, (para. [0019]), computing device 102 is configured to provide functions that allow a user of computing device 102 to request and receive a token associated with limited rights in selected media through a subscriber of a first digital media service and transfer the limited rights in the selected media defined by the token to an appropriately configured second device such as computing device 104).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schoen by including request/receiving voucher and transferring the voucher to the secondary user device taught by Paruchuri for the advantage of restricting or severely limitting the ability to share and present particular digital media (Paruchuri, (para. [0002])).

Regarding claim 2, the combination of Schoen-Paruchuri does disclose, the method of Claim 1, further comprising accepting user input of credentials for the network service through a user interface of the primary user device (Schoen, (para. [0044]), where the admin management application 114 and/or the token management application 172 may utilize the one or more APIs to authenticate the one or more clients 102-a requesting service accounts and/or authentication tokens for the service accounts based on the client account information (e.g., client account identifier or client account UPN, and client account password) associated with the one or more clients 102-a).  

Regarding claim 3, the combination of Schoen-Paruchuri does disclose, the method of Claim 2, further comprising transmitting the user credentials for the network service over Schoen, (para. [0044] and figure 1), network interconnect 112).  

Regarding claim 4, the combination of Schoen-Paruchuri does disclose, the method of Claim 1, wherein providing the prompt for user input credentials comprises providing the prompt for user input credentials through a user interface of the primary user device (Schoen, (para. [0151]), receive request from client device to generate authentication token for service account at block 324; (para. [0044]), where to authenticate or facilitate the authentication of one or more clients 102-a requesting authentication tokens for one or more service accounts, the directory service application 110 may also expose and/or implement one or more application program interfaces (APIs). The admin management application 114 and/or the token management application 172 may utilize the one or more APIs to authenticate the one or more clients 102-a requesting service accounts and/or authentication tokens for the service accounts based on the client account information (e.g., client account identifier or client account UPN, and client account password) associated with the one or more clients 102-a).  

Regarding claim 5, the combination of Schoen-Paruchuri does disclose, the method of Claim 1, wherein, receiving the access token is performed after transmitting the user credentials for the network service (Schoen, (para. [0151]), receive request from client device to generate authentication token for service account at block 324; (para. [0155]), provide at least the authentication token to client device at block 332.  

Regarding claim 6, the combination of Schoen-Paruchuri does disclose, the method of Claim 1, wherein the user credentials comprise a user name and a password that are associated with a user (Schoen, (para. [0044]), where the client account information (e.g., client account identifier or client account UPN, and client account password) associated with the one or more clients 102-a).  

Regarding claim 7, the combination of Schoen-Paruchuri does disclose, the method of Claim 1, wherein the back-end system comprises an authentication and/or authorization function that is configured to collect and process user credentials to verify an identity of a user that is in control of the primary user device (Schoen, (para. [0044]), once the request for the collection of service accounts has been received, the authentication token management system may be further arranged to authenticate the one or more received requests).  

Regarding claim 8, the combination of Schoen-Paruchuri does disclose, the method of Claim 7, wherein authorization of the primary user device to interact with the back-end system is based on the authentication and/or authorization function to be performed at the primary user device (Schoen, (para. [0016]), after the requests have been validated, the authentication token management system may be arranged to generate the authentication tokens for the one or more service accounts).  

Regarding claim 9, the combination of Schoen-Paruchuri does disclose, the method of Claim 7, wherein the primary user device submits the user credentials to an authorization/authentication portal to authorize/authenticate the user (Schoen, (para. [0044]), where to authenticate or facilitate the authentication of one or more clients 102-a requesting authentication tokens for one or more service accounts, the directory service application 110 may also expose and/or implement one or more application program interfaces (APIs). The admin management application 114 and/or the token management application 172 may utilize the one or more APIs to authenticate the one or more clients 102-a requesting service accounts and/or authentication tokens for the service accounts based on the client account information (e.g., client account identifier or client account UPN, and client account password) associated with the one or more clients 102-a).  

Regarding claim 10, the combination of Schoen-Paruchuri does disclose, the method of Claim 9, wherein, responsive to successfully authorizing/authenticating the user login credentials, the method further comprises agreeing on the access token to be used by the primary user device (Schoen, (para. [0081,0051]), by utilizing security tokens received from client devices 104-b, the authentication token management application 172 may establish at least a trusted connection with one or more client devices 104-b. Optionally, the authentication token management component 174 may further provide a trusted session cookie to the one or more client devices 104-b, so that the authentication token management component 174 may establish a trusted connection with one or more client devices 104-b for any subsequent communications between the authentication token management application 172 and the one or more client devices 104-b).  

Regarding claim 11, the combination of Schoen-Paruchuri does disclose, the method of Claim 1, wherein the request for a voucher includes the access token (Paruchuri, (para. [0029]), the authentication information may include information that can be used to identify and/or verify that the rights associated with the token are valid and authorize the use).  

Regarding claim 12, the combination of Schoen-Paruchuri does disclose, the method of Claim 1, wherein transmitting the request for a voucher comprises transmitting the request responsive to user input to assist authorization of the secondary user device (Paruchuri, (para. [0028]), the limited rights may require that the computing device 102 and any device, such as computing device 104, to which computing device 102 transfers the token remain within a certain proximity of one another, or one or both of the devices remain within a selected distance from a point related to the location of the transfer, after the information is transferred to the second device).  

Regarding claim 13, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.
 
Regarding claim 14, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 15, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 16, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 17, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Regarding claim 18, the substance of the claimed invention is similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.

Regarding claim 19, the substance of the claimed invention is similar to that of claim 8. Accordingly, this claim is rejected under the same rationale.
 
Regarding claim 20, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 21, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.
  

Regarding claim 22, the substance of the claimed invention is similar to that of claim 9. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 23, the substance of the claimed invention is similar to that of claim 10. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 24, the substance of the claimed invention is similar to that of claim 11. Accordingly, this claim is rejected under the same rationale.
.  
Regarding claim 25, the substance of the claimed invention is similar to that of claim 12. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 26, the substance of the claimed invention is similar to that of claim 12. Accordingly, this claim is rejected under the same rationale.

Regarding claim 27, the combination of Schoen-Paruchuri does disclose, the primary user device of Claim 13, wherein the processor is further configured to: provide a prompt for user input to initiate transferring the voucher to the secondary user device responsive to receiving the voucher, and accept user input to initiate transferring the Paruchuri, (para. [0032]), at 508, upon tapping the devices together, the devices communicate through NFC and computing device 104 is required to authorize the transfer. This may be done, for example, by prompting the user of computing device 104 to accept or deny the transfer).  

Regarding claim 28, the combination of Schoen-Paruchuri does disclose, the primary user device of Claim 13, wherein transferring the voucher comprises transferring the voucher directly to the secondary user device (Paruchuri, (para. [0019]), computing device 102 is configured to provide functions that allow a user of computing device 102 to request and receive a token associated with limited rights in selected media through a subscriber of a first digital media service and transfer the limited rights in the selected media defined by the token to an appropriately configured second device such as computing device 104).  

Regarding claim 29, the combination of Schoen-Paruchuri does disclose, the primary user device of Claim 28 wherein transferring the voucher directly comprises transferring the voucher directly to the secondary user device without user input of the voucher through a user interface at the secondary user device (Paruchuri, (para. [0019]), computing device 102 is configured to provide functions that allow a user of computing device 102 to request and receive a token associated with limited rights in selected media through a subscriber of a first digital media service and transfer the limited rights in the selected media defined by the token to an appropriately configured second device such as computing device 104).  

Regarding claim 30, the combination of Schoen-Paruchuri does disclose, the primary user device of Claim 13, wherein transferring the voucher comprises transferring the voucher to the secondary user device via a short range communication interface (Paruchuri, (para. [0028]), the limited rights may require that the computing device 102 and any device, such as computing device 104, to which computing device 102 transfers the token remain within a certain proximity of one another, or one or both of the devices remain within a selected distance from a point related to the location of the transfer, after the information is transferred to the second device. The limited rights may also include rights that remain valid until specifically revoked, for example, by the requesting user or by service 1).  

Regarding claim 31, the combination of Schoen-Paruchuri does disclose, the primary user device of Claim 30, wherein the short range communication interface comprises one of a Near Field Communications, NFC, interface, a Bluetooth interface, or an infrared interface (Paruchuri, (para. [0034]), the transfer of the token between the two devices 102 and 104 may be done by other methods than NFC. For example, alternative wireless protocols, such as Bluetooth, infrared (IR), wifi, wifi-direct, or a direct physical connector such as a universal serial bus (USB) connection, etc., may be used. In other alternatives, the transfer of the token from computing device 102 to device 104 may also be performed through a network, such as the communications networks 114, using, for example, RF data channels or wifi connections).  


Regarding claim 34, the combination of Schoen-Paruchuri does disclose, the primary user device of Claim 13, wherein the voucher is related to authorization of the of the secondary user device (Paruchuri, (para. [0028]), the limited rights may require that the computing device 102 and any device, such as computing device 104, to which computing device 102 transfers the token remain within a certain proximity of one another, or one or both of the devices remain within a selected distance from a point related to the location of the transfer, after the information is transferred to the second device).

Regarding claim 35, the combination of Schoen-Paruchuri does disclose, the primary user device of Claim 13, wherein the request for a voucher includes the access token (Paruchuri, (para. [0029]), the authentication information may include information that can be used to identify and/or verify that the rights associated with the token are valid and authorize the use).


2.	Claims 32-33 rejected under 35 U.S.C. 103 as being unpatentable over Schoen et al. (US Pub No. 2015/0281225, hereinafter “Schoen”) in view of Paruchuri et al. (US Pub No. 2015/0161360, hereinafter “Paruchuri”), further in view of Somadder et al. (US Pub No. 2015/0271098, hereinafter “Somadder”).

Regarding claim 32, the combination of Schoen-Paruchuri does disclose, the primary user device of Claim 13, wherein transferring the voucher.
Schoen-Paruchuri does not explicitly disclose but the analogous art Somadder discloses, providing an image including the voucher on a user interface of the primary communication device (Somadder, (para. [0045]), a QR code is generated by the data center and transmitted to the primary client device......The QR code includes unique information that is provided only to the user of the primary client device that may be utilized to provide a form of implied authentication when attempting to pair a secondary client device to the data center).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schoen-Paruchuri by including roviding an image including the voucher taught by Somadder for the advantage of providing an improved mechanism for pairing a secondary client device with the remote server running the game (Somadder, (para. [0007])).

Regarding claim 33, the combination of Schoen-Paruchuri-Somadder does disclose, the primary user device of Claim 32 wherein the voucher is encoded in the image (Somadder, (para. [0045]), a QR code).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432